Title: From Thomas Jefferson to John Howe Peyton, 14 September 1822
From: Jefferson, Thomas
To: Peyton, John Howe


Dear Sir
Monticello
Sep. 14. 22.
Your brother Colo Bernard Peyton informed me that he had a friend, mr Greene, going immediately to Kentucky, who would be sure to call on you on his way, and who would be so kind as to take charge of the inclosed packet to mr Miller, if I should lodge it with you. it’s safe carriage to it’s address is of the greatest importance to me, and I therefore ask the favor of you to recieve & hold it up and deliver it to mr Greene on his arrival with you. accept the assurance of my great esteem & respect.Th: Jefferson